18-41-cr
     United States v. Conde-Falon



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 10th day of November, two thousand twenty.
 4
 5          PRESENT: RAYMOND J. LOHIER, JR.,
 6                           MICHAEL H. PARK,
 7                                   Circuit Judges,
 8                           JED S. RAKOFF, *
 9                                   Judge.
10          ------------------------------------------------------------------
11          UNITED STATES OF AMERICA,
12
13                          Appellee,
14
15                    v.
16
17          LUIS CARLOS CONDE-FALON, AKA NENE,                                   No. 18-41-cr
18
19

     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of
     New York, sitting by designation.
 1                           Defendant-Appellant.*
 2          ------------------------------------------------------------------
 3
 4          FOR DEFENDANT-APPELLANT:                                  Alexander E. Eisemann, New
 5                                                                    York, NY.
 6
 7
 8          FOR APPELLEE:                                             Sarah Lai, Anna M. Skotko,
 9                                                                    Assistant United States
10                                                                    Attorneys, for Audrey Strauss,
11                                                                    Acting United States Attorney
12                                                                    for the Southern District of
13                                                                    New York, New York, NY.

14          Appeal from an order of the United States District Court for the Southern

15   District of New York (Richard J. Sullivan, Judge).

16          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

17   AND DECREED that the December 14, 2017 order of the District Court is

18   AFFIRMED.

19          Luis Carlos Conde-Falon appeals from a December 14, 2017 order denying

20   his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2). In 2009

21   Conde-Falon was convicted of two counts of conspiracy to distribute at least five

22   kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A), one count



     * The Clerk of Court is directed to amend the official caption as set forth above.

                                                         2
 1   of conspiracy to import at least one kilogram of heroin, in violation of 21 U.S.C.

 2   §§ 963 and 960(b)(1)(A), and one count of possession with intent to distribute at

 3   least one kilogram of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).

 4   The District Court calculated a Sentencing Guidelines base offense level of 38

 5   based on the parties’ stipulated drug quantity of approximately 97,800 kilograms

 6   of marijuana equivalent. The District Court then sentenced Conde-Falon

 7   principally to a Guidelines term of imprisonment of 232 months. On appeal,

 8   Conde-Falon argues that the District Court erred in denying his motion for a

 9   sentence reduction because a 2014 amendment to the Sentencing Guidelines may

10   have resulted in a lower sentencing range. We assume the parties’ familiarity

11   with the underlying facts and prior record of proceedings, to which we refer only

12   as necessary to explain our decision to affirm.

13         In 2014 the United States Sentencing Commission raised from 30,000

14   kilograms to 90,000 kilograms the minimum quantity of marijuana equivalent

15   required to trigger a base offense level of 38. Conde-Falon stipulated to a a drug

16   quantity of “approximately 300 kilograms of cocaine” for Count One of the New

17   York indictment, “approximately 89 kilograms of cocaine” for Count Three of the


                                               3
 1   Florida indictment, and “approximately 20 kilograms of heroin” for Counts

 2   Three and Five of the Florida indictment. Supp. App’x 2. Using a conversion

 3   table in effect at all pertinent times, the parties performed the requisite

 4   calculations and concluded, based upon their stipulated approximate drug

 5   amounts, that “the total amount of marijuana under the Drug Equivalency

 6   Tables is 97,800 kilograms.” Id. at 2–3.

 7         On appeal, Conde-Falon contends that it would have been futile for him to

 8   litigate the quantity at sentencing because the approximate stipulated drug

 9   amount was so far above the then applicable minimum quantity of 30,000

10   kilograms required to trigger an offense level of 38 that only a very significant

11   reduction in quantity would have made a difference. In response, the

12   Government argues that Conde-Falon’s argument is waived

13         We need not reach this issue, however, because even if not waived, Conde-

14   Falon’s argument is meritless. Conde-Falon has not shown that the applicable

15   Guidelines range would have been lower had the 2014 amended Guidelines been

16   in place at the time he was originally sentenced. See United States v. Wilson, 716

17   F.3d 50, 52 (2d Cir. 2013). In particular, and notwithstanding the mathematical


                                                4
1   errors contained in his opening brief, he has offered no reason to question the

2   calculations contained in the Presentence Report, which noted seven drug

3   seizures involving approximately 114,800 kilograms of marijuana equivalent, far

4   above the 90,000 kilogram threshold.

5         We have considered Conde-Falon’s remaining arguments and conclude

6   that they are without merit. For the foregoing reasons, the order of the District

7   Court is AFFIRMED.

8                                          FOR THE COURT:
9                                          Catherine O’Hagan Wolfe, Clerk of Court




                                             5